Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 October 04, 2018

The Court of Appeals hereby passes the following order:

A19A0326. LAURA LEE STEEDLEY v. ELMER A. STEEDLEY.

      Elmer A. Steedley filed a complaint for divorce against his wife, Laura Lee
Steedley, in which he sought immediate custody of the parties’ minor child.
Thereafter, the trial court entered an “Ex Parte Custody Order/Rule Nisi” granting him
immediate temporary custody. The wife filed this direct appeal from that order.1 We,
however, lack jurisdiction.
      Generally, appeals from orders entered in domestic relations cases must be
construed as discretionary. See OCGA § 5-6-35 (a) (2). A direct appeal is proper
under OCGA § 5-6-34 (a) (11) from all judgments or orders “in child custody cases”
that award, refuse to change, or modify child custody, or orders that hold or decline
to hold persons in contempt of child custody. OCGA § 5-6-34 (a) (11) allows a
“direct appeal from the types of orders specified in that statute that are entered in
‘custody cases’ but not from orders relating to child custody issues that are entered
in ‘divorce cases.’” Voyles v. Voyles, 301 Ga. 44, 45-46 (799 SE2d 160) (2017). See
also Hoover v. Hoover, 295 Ga. 132, 134 (1) (757 SE2d 838) (2014) (where child
custody issues are ancillary to a divorce action, the determination of child custody
does not transform the case into a “child custody case”); Todd v. Todd, 287 Ga. 250,
251 (1) (703 SE2d 597) (2010) (“[a]ll other issues in a divorce action, including child


      1
          The wife’s initial notice of appeal was filed as an alternative to a mandamus
petition and was construed as a notice of appeal by the trial court. In addition, the
initial notice of appeal sought to appeal two orders in two separate proceedings. This
appeal pertains to the request for review of the order in 18CV070.
custody, are merely ancillary to [the] primary issue [of whether the marriage should be
dissolved]”); See Ford v. Ford, __ Ga. App. __ (Case No. A18A1156, decided
August 30, 2018) (reaffirming the holdings of Hoover and Todd).
      This case is part of a divorce proceeding between the parties and as such it is
an order relating to custody in a divorce case requiring an application for discretionary
appeal pursuant to OCGA § 5-6-35 (a) (2) to seek an appeal. “Compliance with the
discretionary appeals procedure is jurisdictional.”           Smoak v. Dept. of Human
Resources, 221 Ga. App. 257, 257 (471 SE2d 60) (1996). The wife’s failure to follow
the required appellate procedure deprives us of jurisdiction over this direct appeal,
which is hereby DISMISSED.



                                         Court of Appeals of the State of Georgia
                                         Clerk’s Office, Atlanta,____________________
                                                                   10/04/2018
                                                 I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                               , Clerk.